IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 01-40628
                         Summary Calendar


UNITED STATES OF AMERICA,

           Plaintiff-Appellee,

                                 versus

CESAR ANIBAL MORAN,

           Defendant-Appellant.



           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-00-CR-337-1

                            July 1, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Cesar Anibal Moran appeals his convictions for two counts of

possession with the intent to distribute more than 500 grams of

cocaine.   Specifically, Moran contends that the government failed

to prove as to both Counts One and Two that he knew the vehicles in

both offenses were loaded with cocaine.     He also asserts that his

conviction for the Mississippi offense (Count Two) should be




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
vacated since the contraband in that case was never analyzed by the

state crime laboratory.

     To prove possession of a controlled substance, here cocaine,

with intent to distribute, the government must show beyond a

reasonable doubt (1) knowing (2) possession of cocaine (3) with

intent to distribute.1    We have reviewed the record and the briefs

submitted by the parties and conclude that the evidence presented

at trial was sufficient to support the knowing element for both

convictions, based on, inter alia, the implausible story offered by

Moran that he twice unwittingly purchased vehicles loaded with

cocaine hidden in each vehicle’s battery and the quantity and

street value of the seized cocaine.2       Additionally, there was

sufficient evidence, particularly the testimony of Captain Victor

Smith based on his field test, to support the jury’s determination

that the substance Moran was charged with possessing with the

intent to distribute under Count Two of the superseding indictment

was cocaine, despite the absence of an official laboratory report.3

     AFFIRMED.



     1
        United States v. Carreon-Palacio, 267 F.3d 381, 389 (5th
Cir. 2001).
     2
        See United States v. Ramos-Garcia, 184 F.3d 463, 466 (5th
Cir. 1999); United States v. Diaz-Carreon, 915 F.2d 951, 954-55
(5th Cir. 1990); United States v. Del Aguila-Reyes, 722 F.2d 155,
157-58 (5th Cir. 1983).
     3
         See United States v. Benbrook, 40 F.3d 88, 93-94 (5th Cir.
1994).

                                  2